Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020, 06/29/2021, and 12/10/2021 was filed after the mailing date of the application on 08/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0255780 (Mikhaylik).
With respect to claims 1-5, Mikhaylik teaches an electrode comprising an electrochemically active material layer and a protective layer (PP 0052).  The electrochemically active material may be a lithium metal (PP 0107).  The protective layer may be a multi-layered protective structure comprising an ion-conducting layer (PP 0060) and may comprise metals such as copper, silver, gold, indium, germanium, zinc, or tin (PP 0103) which are the electrically conductive matrix of 
With respect to claims 6-7 and 10, the binder may be a liquid electrolyte in the pore of a support structure (PP 0047) [formed in the interior, claim 10] which may include lithium salts and additives combined in a solvent (PP 0132), such as a non-aqueous solvent (PP 0133).
With respect to claim 8, the lithium salt may be LiPF6 (PP 0072).
With respect to claim 12, the electrode may be used in a battery (PP 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0255780 (Mikhaylik).
Mikhaylik teaches the electrode as discussed above, but fails to teach the ratio of the electrically conductive matrix to the ion conductive polymer. One of ordinary skill in the art would be led to find the usable amount of each, which would reasonably fall within applicant’s broad range. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0255780 (Mikhaylik) as applied to claim 7 above, and further in view of US PGPub 2019/0237804 (Shi).
Mikhaylik teaches the electrode as discussed above, but fails to teach the additives of the instant claims.  Shi teaches a non-aqueous electrolyte for a lithium battery (PP 0004) which comprises additives such as fluoroethylene carbonate, vinylethylene carbonate, or 1,3-propane sultone which are conventional reagents for non-aqueous electrolytes (PP 0083) which improves performance in the battery (PP 0014).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the additives of Shi in the non-aqueous electrolyte of Mikhaylik in order to improve the performance of the battery, as discussed by Shi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/Examiner, Art Unit 1724